NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



KATELYNN HUME,                            )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D17-3331
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Andrew Owens, Senior
Judge.

Chris M. Pratt of Chris M. Pratt, P.A.,
Palmetto, for Appellant.


PER CURIAM.


              Affirmed.


VILLANTI, MORRIS, and SALARIO, JJ., Concur.